DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-14 and 21 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claims 1 none of the prior art teaches or suggests, alone or in combination, “the frame comprising a first part entirely in the pocket and a second part extending from the first part, the substrate overlapping the entire first part and not overlapping the second part; a photonic integrated circuit; and an analog integrated circuit, connected to the photonic integrated circuit, and to the digital integrated circuit, the analog integrated circuit being connected to the digital integrated circuit through the substrate" in the combination required by the claim.

With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “the heater being connected to the carrier by third wire bonds, and the carrier  being connected to the substrate by fourth wire bonds..” in the combination required by the claim.

With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “a frame, secured in a recess of the substrate, the recess being in a lower ” in the combination required by the claim.


Claims 2, 5-7 and 9-14 are allowed as being dependent on allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891